Citation Nr: 0535156	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-32 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for low back 
disability, including herniated disc at right L5-S1 level.

2.  Entitlement to service connection for chronic headache 
disability. 

3.  Entitlement to service connection for neck disability.

4.  Entitlement to service connection for mid-back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1970 to May 
1974.
 
The issues of low back disability and chronic tension 
headaches come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2003, a 
statement of the case was issued in October 2003, and a 
substantive appeal was received in October 2003.  

The issues of neck and mid-back disabilities come before the 
Board on appeal from a June 2004 rating decision by the RO.  
A notice of disagreement was received in July 2004, a 
supplemental statement of the case in lieu of a statement of 
the case was issued in July 2004, and a substantive appeal 
was received in July 2004.  The substantive appeal was not 
provided on VA standard form 9.  Nevertheless, the veteran in 
his appeal referenced the July 2004 supplemental statement of 
the case and requested the RO to continue the appeal process 
and that he had nothing further to provide. 


FINDINGS OF FACT

1.  Low back disability, including herniated disc at the 
right L5-S1 level, was not manifested during his active 
service or for many years thereafter, nor is any current low 
back disability otherwise related to such service or to any 
injury during service.

2.  Chronic headache disability was not manifested during his 
active service or for many years thereafter, nor is any 
current chronic headache disability otherwise related to such 
service or to any injury during service.

3.  Neck disability, including arthritis of the cervical 
spine, was not manifested during his active service or for 
many years thereafter, nor is any current neck disability 
otherwise related to such service or to any injury during 
service.

4.  Mid-back disability, including arthritis, was not 
manifested during his active service or for many years 
thereafter, nor is any current mid-back disability otherwise 
related to such service or to any injury during service.


CONCLUSIONS OF LAW

1.  Low back disability, including herniated disc at the 
right L5-S1 level, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Chronic headache disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Neck disability, including arthritis of the cervical 
spine, was not incurred in or aggravated by the veteran's 
active duty service; and the service incurrence of arthritis 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2005).

4.  Mid-back disability, including arthritis, was not 
incurred in or aggravated by the veteran's active duty 
service; and the service incurrence of arthritis may not be 
presumed..  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decisions, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in February 2003 and May 2004 
VCAA letters, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the February 2003 and May 2004 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice concerning low back disability and tension headaches 
to the veteran in February 2003, which was prior to the April 
2003 rating decision.  Further, the RO provided VCAA notice 
concerning neck and mid-back disabilities to the veteran in 
May 2004, which was prior to the June 2004 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in March 2004 for 
his low back disability and chronic tension headaches.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination report obtained contains 
sufficient information to decide these issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  With respect to the 
neck and mid-back disabilities, the information and evidence 
of record contains sufficient competent medical evidence to 
decide these claims, and medical examinations with opinions.
 
For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Low Back

The veteran is claiming service connection for his low back 
disability.  The veteran's service medical records are silent 
with respect to any low back pain or injury.  Further, the 
veteran's May 1974 service exam prior to discharge showed 
that the spine was clinically evaluated as normal.  The 
veteran claims that his low back pain became so severe 
between 1972 and 1973, he was sent to the Naval Station in 
San Diego for treatment.  However there is nothing in the 
veteran's service medical records documenting such treatment.  
The service treatment records cover the entire period that 
the veteran was in service and there is nothing in the record 
to suggest that the service records are incomplete.

The first post service medical evidence of record is in 
November 1987.  A private CT of the lumbosacral spine found 
slight left convex lumbar scoliosis and possible small right 
sided L5-S1 disc herniation superimposed on a moderate 
generalized bulge of the anulus fibrosis.  A December 1987 
MRI showed disc bulge posteriorly and slightly to the right 
at the L5-S1 level, causing slight posterior displacement of 
the right S1 nerve root.  Private medical records from 
November 1987 to March 1992 showed continuing complaints and 
treatment for low back pain, which according to the records 
dated back to July 1987.  A February 1992 treatment record 
during this period indicated again that low back pain started 
in 1987 and that there was no known etiology.  The record 
also includes treatment records from May 1991 to February 
1992 by a private chiropractor.  However, again no opinion as 
to etiology was given. 

According to the record, the veteran was in an automobile 
accident where he was rear-ended in March 1994.  A 
contemporaneous emergency room x-ray indicated negative for 
lumbar spine and noted benign bone process in the right ilium 
near the sacroiliac joint.  The veteran received treatment 
for injuries from the accident from a private chiropractic 
physician from March 1994 to February 2003.  An MRI in April 
1994 indicated degenerative changes and annular posterior 
disc bulging was seen at L5-S1 level with encroachment into 
both lateral recesses and slight bilateral hypertrophic 
changes were also noted at this level.  

A May 1995 report by the chiropractor to the veteran's 
attorney for the accident, the veteran sustained injuries 
that included lower back pain.  The private practitioner also 
stated that as a result of the accident, the veteran 
sustained acute traumatic cervical, thoracic and lumbar 
strain/sprain and cervicocranial syndrome.  The report 
further indicated that the veteran's present condition was 
directly related to the accident and that the discs of the 
lumbar spine had been re-injured.  In a follow up certified 
statement, the chiropractor noted that an MRI taken indicated 
that the veteran had a disc bulge at L5-S1; and to a 
reasonable degree of medical certainty, this was caused by 
the accident.  The chiropractor further stated that if it 
wasn't caused by the accident, then the accident aggravated 
any pre-existing condition.  In a December 1997 certified 
statement, the veteran stated that he had never hurt his back 
before the accident.  Thus, according to the veteran and his 
chiropractor, any current back disability could be due to the 
March 1994 automobile accident.  Further, even though the 
chiropractor indicated that any pre-existing injury to the 
low back could have been aggravated by the accident, there is 
no indication that any pre-existing injury was related to the 
veteran's active service.    

A February 2002 VA neurology examination report indicated 
that the veteran had chronic lower back strain, chronic 
lumbosacral radiculopathy at the right L5-S1.  No opinion was 
given as to etiology.  That same day a VA orthopedic 
examination was done and the examiner stated that the veteran 
had a herniated disc of the lumbar spine, service connected.  
Again, no opinion was given as to etiology.  It appears that 
the doctor mistakenly labeled the low back disability as 
service connected even though it was not.

An MRI in November 2002 showed degenerative disc changes as 
well as small central herniation at the L5-S1 level.  Another 
MRI in January 2003 showed extruded disc herniation at right 
L5-S1 level. 
 
No opinion as to etiology is given until a January 2003 
statement from a private practitioner that indicated that the 
veteran's herniated disc lumbar spine and lumbar 
radiculopathy was probably related to a service connected 
injury.  However, this opinion has little probative value 
because the doctor, despite the veteran's assertions, did not 
indicate whether the veteran's service and post service 
medical records were reviewed.  Further, there is no evidence 
of any low back injury in service that was mentioned in the 
practitioner's opinion. 
 
Based on this opinion, the veteran was afforded a VA 
examination in March 2004.  The examiner reviewed the 
veteran's C-file.  The examiner found that the residuals from 
the herniated L5-S1 disc are less likely than not, less than 
50%, related to his active military service.  A 
contemporaneous x-ray showed no degenerative joint disease or 
arthritis.  Given that the examiner reviewed the veteran's C-
file, completed a thorough physical examination of the vetera 
and ordered an x-ray of the lumbar spine, this examiner's 
opinion has a higher probative value. 

The veteran claims that he also saw a chiropractor from 1981 
to 1984.  However, the chiropractor could not be located and 
thus, his records could not be obtained.  The veteran 
submitted personal journal entries dated January 1982, March 
1982 and April 1982 concerning his treatment with this 
chiropractor.  However, these entries have little probative 
value because they do not show that the veteran's low back 
disability is service connected and the first entry is still 
eight years after his release from active service. 

The veteran's ex-wife also provided a lay statement dated 
October 2003.  She attests to the fact that the veteran 
experienced low back pain during his years of service in the 
Navy and in the years following.  Although as a lay person 
the ex-wife is not competent to render medical diagnoses or 
opinions as to medical causation, she is competent to report 
what she saw and heard over the years.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, her reporting 
that the veteran had back complaints during service and 
thereafter is inconsistent with both the service medical 
records and post-service medical records which do not 
document any pertinent complaints.

Further, the March 2004 VA examination report, which has a 
high probative value, stated that it was less likely as not 
that the veteran's current back disability is service 
connected.  The January 2003 private medical opinion that the 
veteran's low back disability is service connected has little 
probative value because it does not appear that the doctor 
reviewed the veteran's medical records and there is no 
evidence of an injury in service.  Further, the record shows 
that it was 13 years from the date of discharge until the 
first post service treatment record for low back complaints, 
so there is no supporting evidence of a continuity of 
pertinent symptomatology.  Lastly, there is evidence of an 
intervening car accident since the veteran's active service 
and an opinion from the veteran's chiropractor stating this 
was the cause of any current low back disability.  Based on 
the record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for low back 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).



Chronic Headache Disability

The veteran is claiming service connection for chronic 
headaches.  The veteran's service medical records are silent 
for any reports of chronic headaches.  His May 1974 service 
exit examination showed the head to be clinically evaluated 
as normal. 

The first post service medical record showing chronic tension 
headaches is in November 1987, 13 years after the veteran was 
released from active service.  Private treatment records in 
December 1987 indicated that the veteran had headaches since 
July that were initially related to his work on computers, 
but have become more intense since October.  Private medical 
records from December 1987 to March 1992 showed continuing 
complaints and treatment for chronic tension headaches.   
However, no etiological opinion besides the veteran's work on 
computer was given. 

According to the record, the veteran was in an automobile 
accident where he was rear-ended in March 1994.  The veteran 
received treatment for injuries from the accident from a 
private chiropractic physician from March 1994 to February 
2003.  According to a May 1995 report by the chiropractor to 
the veteran's attorney for the accident, the veteran 
sustained injuries that included headaches.  The private 
practitioner also stated that as a result of the accident, 
the veteran sustained acute traumatic cervical, thoracic and 
lumbar strain/sprain and cervicocranial syndrome.  The report 
further indicated that the veteran's present condition was 
directly related to the accident.  

A February 2002 VA neurology examination report indicated 
that the veteran had chronic tension headaches.  No opinion 
was given as to etiology.  The veteran was also afforded a VA 
examination in March 2004.  The examiner reviewed the 
veteran's C-file.  The examiner found that the chronic 
tension headaches are less likely than not, less than 50%, 
related to his active military service

The veteran's ex-wife also provided a lay statement dated 
October 2003.  She attests to the fact that the veteran 
experienced headaches during his years of service in the Navy 
and in the years following.  Again, her statement in this 
regard is inconsistent with contemporaneous medical records. 

The etiological opinion given in the March 2004 VA 
examination report argues against a finding of service 
connection for chronic headache disability.  Further, the 
record shows that it was 13 years from the date of discharge 
until the first post service treatment record for chronic 
tension headaches, so there is no supporting evidence of a 
continuity of pertinent symptomatology.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for chronic tension headaches.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Neck

With regard to the neck disability claim, the veteran's 
service medical records in December 1973 indicated that the 
veteran "popped" his neck and felt faint and was in extreme 
pain.  The veteran could not turn his head.  A consultation 
was obtained.  Muscle spasm was noted, but neurological 
examination was reported to be normal.  Treatment was by heat 
and medication and the notation "much improved" was added 
to the report.  The impression was rule out cervical injury 
with neurological involvement.  The remaining records are 
silent with respect to any neck pain or injury.  The 
veteran's May 1974 service exam prior to discharge showed 
that the neck and spine were clinically evaluated as normal.  

The first post service medical record concerning neck pain is 
in November 1987, 13 years after the veteran's release from 
active service.  Private medical records from November 1987 
to March 1992 showed continuing complaints and treatment for 
neck pain.  A May 1991 X-ray of the cervical spine showed 
that views of the cervical central demonstrated good mineral 
content with some mild arthritic changes through the central.  
No acute osseous injury could be demonstrated.  No opinion as 
to etiology was given.  The record also includes treatment 
records from May 1991 to February 1992 by a private 
chiropractor.  However, no opinion as to etiology was given. 

With regard to the March 1994 automobile accident, there is 
evidence showing that the veteran received treatment for 
injuries from the accident from a private chiropractic 
physician from March 1994 to February 2003.  An April 1994 
MRI showed no evidence of cervical disc herniation.  
According to a May 1995 report by the chiropractor to the 
veteran's attorney for the accident, the veteran sustained 
injuries that included neck pain.  The private chiropractor 
also stated that as a result of the accident, the veteran 
sustained acute traumatic cervical, thoracic and lumbar 
strain/sprain and cervicocranial syndrome.  The report 
further indicated that the veteran's present condition was 
directly related to the accident.  

The March 2004 VA examination report for the veteran's low 
back and tension headaches also noted that the veteran 
complained of cervical spine pain.  Thus, the examiner 
ordered an x-ray, which showed a normal radiographic study of 
the cervical spine.  However, the examiner did not give an 
opinion as to the etiology of the veteran's neck disability 
because no medical nexus had been shown between the veteran's 
current disability and any in-service injury. 

The veteran claims that he also saw a chiropractor from 1981 
to 1984.  However, the chiropractor could not be located and 
thus, his records could not be obtained.  The veteran 
submitted personal journal entries dated January 1982, March 
1982 and April 1982 concerning his treatment with this 
chiropractor.  However, these entries have little probative 
value because they do not show that the veteran's neck 
disability is service connected and the first entry is still 
eight years after his release from active service. 

The May 2004 statement from the veteran's ex-wife was also to 
the effect that the veteran experienced neck pain during his 
years of service in the Navy and in the years following.  Her 
statement regarding inservice neck pain is supported by the 
December 1973 service medical records.  However, her 
statement regarding her observations of the veteran's 
continuing problems with neck pain is contrary to what 
trained medical personnel reported at the time of discharge 
and is otherwise not supported by post-service medical 
records.    

The veteran claims that his neck disability is caused by the 
December 1973 injury to his neck that happened while in the 
service and that he has suffered from neck pain since then.  
However, the preponderance of the competent medical evidence 
is against a finding that the inservice incident was a 
manifestation of a chronic disability.  Instead, the medical 
evidence shows that the inservice incident was acute in 
nature and had resolved by the time of the veteran's 
discharge from service.  This is supported by the finding of 
a clinically normal neck and spine by military medical 
personnel at the May 1974 discharge examination.  This is 
significant because it shows that in the opinion of medically 
trained individuals, the neck and spine were clinically 
normal at that time.  

In sum, there is no medical evidence of record linking any 
current neck disability to an in-service injury.  Also, the 
May 1991 x-ray that showed mild arthritic changes to the 
cervical spine was 17 years after the veteran's release from 
active service so the service incurrence of arthritis cannot 
be presumed.  Further, the record shows that it was 13 years 
from the date of discharge until the first post service 
treatment record for complaints of neck pain, so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  Thus, a preponderance of the evidence is 
against the veteran's claim for neck disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Mid-back

Finally, the veteran is claiming service connection for his 
mid-back disability.  As already noted and discussed, the 
veteran's service medical records in December 1973 indicated 
that the veteran "popped" his neck and indicated muscle 
spasm at the right trapezium.  The remaining records are 
silent with respect to any mid-back pain or injury.  The 
veteran's May 1974 service exam prior to discharge showed 
that the spine was clinically evaluated as normal.  

The first post service treatment record indicating mid-back 
pain is in January 1991, 17 years after discharge from active 
service.  The veteran indicated that he had a mid-back ache 
for the past two months.  A May 1991 private x-ray showed 
that views of the thoracic centra demonstrated good mineral 
content with intact pedicles and paravertebral soft tissues 
and nothing to indicate an acute process at this time.  
Private records indicated continuing complaints of mid-back 
pain until March 1992.  A February 1992 treatment record 
indicated that there was no known etiology of the mid-back 
pain.  The record also includes treatment records from May 
1991 to February 1992 by a private chiropractor.  However, 
again no opinion as to etiology was given. 

The record shows that the veteran received treatment for 
injuries from the March 1994 automobile accident from a 
private chiropractic physician from March 1994 to February 
2003.  According to a May 1995 report by the chiropractor to 
the veteran's attorney for the accident, the veteran 
sustained injuries that included mid-back pain.  The private 
chiropractor also stated that as a result of the accident, 
the veteran sustained acute traumatic cervical, thoracic and 
lumbar strain/sprain and cervicocranial syndrome.  The report 
further indicated that the veteran's present condition was 
directly related to the accident.  

The March 2004 VA examination report for the veteran's low 
back and tension headaches also noted that the veteran 
complained of thoracic pain.  Thus, the examiner ordered an 
x-ray, which showed no evidence of fracture or malalignment, 
but disc space narrowing was seen at the T8-9 interspace and 
anterior osteophytes extended off many of the thoracic 
vertebral bodies, most prominently at the T9-10 interspace.  
However, the examiner did not give an opinion as to etiology 
of any mid-back disability because no medical nexus had been 
shown between the veteran's current disability and any in-
service injury. 

The veteran claims that he also saw a chiropractor from 1981 
to 1984.  However, the chiropractor could not be located and 
thus, his records could not be obtained.  The veteran 
submitted personal journal entries dated January 1982, March 
1982 and April 1982 concerning his treatment with this 
chiropractor.  However, these entries have little probative 
value because they do not show that the veteran's mid-back 
disability is service connected and the first entry is still 
eight years after his release from active service. 

The May 2004 statement from veteran's ex-wife has also been 
considered in connection with the mid-back claim, but her 
assertions regrading her knowledge of the veteran's inservice 
and post-service symptoms are otherwise inconsistent with the 
other evidence of records and are not persuasive.  

Although the veteran claims that his mid-back disability was 
caused by the December 1973 injury (which actually involved 
the neck and/or cervical spine according to the service 
medical records), the preponderance of the competent medical 
evidence is against a finding that the inservice incident was 
a manifestation of a chronic disability.  Instead, the 
medical evidence shows that the inservice incident was acute 
in nature and had resolved by the time of the veteran's 
discharge from service.  This is supported by the finding of 
a clinically normal spine by military medical personnel at 
the May 1974 discharge examination.  Again, the Board finds 
this to be significant because it shows that in the opinion 
of medically trained individuals, the spine was clinically 
normal at that time.  Any injury in December 1973 which 
involved the mid-back therefore appears to have resolved by 
the time of discharge examination in May 1974. 

There is no persuasive medical evidence of record linking any 
current mid-back disability to an in-service injury.  Also, 
the March 2004 x-ray that showed degenerative arthritic 
changes was 30 years after the veteran's release from active 
service so the service incurrence of arthritis cannot be 
presumed.  Further, the record shows that it was 17 years 
from the date of discharge until the first post service 
treatment record for complaints of mid-back pain, so there is 
no supporting evidence of a continuity of pertinent 
symptomatology.  Thus, a preponderance of the evidence is 
against the veteran's claim for mid-back disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied as to all issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


